 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    JASON GIDDINGS,                                    CASE NO. C11-1484 RSM

 9                   Plaintiff,                          MINUTE ORDER

10            v.

11    GREYHOUND BUS LINES, INC., et al.,

12                   Defendants.

13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          Judgment was entered in this case on May 23, 2016, dismissing Plaintiff’s claims and

17   closing the matter. Dkt. #121.

18          On May 23, 2019, the Court received a document, purporting to be a filing, from Plaintiff.

19   Dkt. #123. The Court was unable to discern the purpose of that filing.

20          On January 21, 2020, the Court received three additional filings from Plaintiff. Dkts.

21   #124, #125, and #126. On the Court’s review, the Court was unable to discern a purpose for the

22   filings and the filings did not appear to seek any relief from the Court.

23

24

     MINUTE ORDER – 1
 1             This matter has been, and remains, CLOSED. Plaintiff is hereby notified that, absent a

 2   clear basis for doing so, the Court will not review or respond to further filings in this CLOSED

 3   matter.

 4             The Clerk is directed to mail a copy of this Minute Order to Plaintiff at his last known

 5   mailing address.

 6             DATED this 31st day of January 2020.

 7
                                                           WILLIAM McCOOL, Clerk
 8
                                                           By: /s/ Paula McNabb
 9                                                             Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
